Title: To George Washington from Henry Laurens, 5 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 5 June 1778.
                    
                    I had the honor of writing to Your Excellency under yesterdays date with a p.S. of this Morning by Saxton.
                    A Report on Your Excellency’s Letter of the 1st Inst. relative to measures necessary to be taken in Philadelphia in case the Enemy shall abandon that City had been considered in part yesterday & I had entertained hopes the whole would have been determined this Morning, but other business having interfered & occasioned delay I judge it necessary to transmit the inclosed Resolve, which, if it is ever to have operation, I apprehend cannot reach Your Excellency too soon. I have the honor to be With the highest Esteem & Respect Sir Your Excellency’s Most Obedient servant
                    
                        Henry Laurens,President of Congress.
                    
                    
                        Your Excellency’s favor of the 4th together with divers dispatches from Sr H. Clinton Lord Howe &c. came to hand late this Evening now 10 oClock—shall be laid before Congress tomorrow.
                    
                